UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 March18, 2015 Date of Report (Date of earliest event reported) REPUBLIC FIRST BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 000-17007 23-2486815 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Ident. No.) 50 South 16thStreet, Philadelphia, Pennsylvania (Address of principal executive offices) (Zip Code) (215) 735-4422 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4 (c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. As previously disclosed, Republic First Bancorp, Inc. (the“Company”), and Republic Bank, the Company’s wholly-owned banking subsidiary (the“Bank”), are parties to an Employment Agreement, dated May10, 2013 (the“Employment Agreement”), with HarryD. Madonna, Chairman of the Board of Directors, President and Chief Executive Officer of the Company and Chairman of the Board of Directors and Chief Executive Officer of the Bank.On March18, 2015, the Company, the Bank and Mr.Madonna entered into the First Amendment to Employment Agreement, effective as of March12, 2015 (the“Amendment”), a copy of which is attached hereto as Exhibit10.2.The Amendment (i)reduces Mr.Madonna’s current base salary from $515,000per year to $415,000per year commencing with pay period starting March1, 2015, (ii)provides for the annual issuance of options to purchase not less than 100,000shares of the Company’s common stock effective March12, 2015 and as of each March12 thereafter so long as Mr.Madonna remains employed under the terms of the Employment Agreement, with such options vesting one year after the date of grant or earlier upon the occurrence of either a Change of Control (as defined in the Employment Agreement) or a Termination Event (as defined in the Employment Agreement), and (iii)provides a fixed dollar amount, instead of a multiple of base salary and average annual bonus, for certain of the termination benefits payable to Mr.Madonna in connection with a Change of Control or a Termination Event under the Employment Agreement.The foregoing description of the Employment Agreement and Amendment are qualified in their entirety be reference to copies of such agreements, which are filed as exhibits hereto. Item9.01 Financial Statements and Exhibits. (d)Exhibits: Employment Agreement, dated May10, 2013, by and among HarryD. Madonna, Republic First Bancorp,Inc., and Republic First Bank (incorporated by reference to Exhibit10.5 of Republic First Bancorp,Inc.’s Quarterly Report on Form10-Q (SEC File No.000-17007) for the period ended March31, 2013). First Amendment to Employment Agreement, dated March18, 2015, by and among HarryD. Madonna, Republic First Bancorp,Inc. and Republic First Bank. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REPUBLIC FIRST BANCORP, INC. Dated:March20, 2015 By: /s/ FrankA. Cavallaro FrankA. Cavallaro Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Employment Agreement, dated May10, 2013, by and among HarryD. Madonna, Republic First Bancorp,Inc., and Republic First Bank (incorporated by reference to Exhibit10.5 of Republic First Bancorp,Inc.’s Quarterly Report on Form10-Q (SEC File No.000-17007) for the period ended March31, 2013) First Amendment to Employment Agreement, dated March18, 2015, by and among HarryD. Madonna, Republic First Bancorp,Inc. and Republic First Bank
